  Case 19-00763       Doc 8    Filed 12/12/19 Entered 12/12/19 16:18:22           Desc Main
                                  Document    Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re: BRUCE THOMAS CARLSON,)                       No. 19-11128
                             )
                Debtor.      )                       Chapter 7
 BRUCE CARLSON,              )
                             )
                Plaintiff,   )
                                                     No. 19-763
                             )
                v.           )
                                                     Judge Goldgar
                             )
 UNITED STATES DEPARTMENT OF )
 EDUCATION,                  )
                             )
                Defendant.   )

                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that on December 20, 2019, at 12:00 p.m., at the opening of
court or as soon thereafter as counsel may be heard, I will appear before Judge Goldgar at Park
City Branch Court, Courtroom B, 301 S. Greenleaf Avenue, Park City, Illinois, 60085, or before
such other judge who may be sitting in his place and stead, and then and there present the Agreed
Motion to Reschedule Hearing and Hold Future Hearings in Chicago, at which time and place you
may appear if you see fit.

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, Jr.
                                            United States Attorney

                                            By: s/ David H. DeCelles
                                               DAVID H. DECELLES
                                               Assistant United States Attorney
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 353-4220
                                               david.decelles@usdoj.gov
  Case 19-00763         Doc 8   Filed 12/12/19 Entered 12/12/19 16:18:22           Desc Main
                                   Document    Page 2 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re: BRUCE THOMAS CARLSON,)                       No. 19-11128
                             )
                Debtor.      )                       Chapter 7
 BRUCE CARLSON,              )
                             )
                Plaintiff,   )
                                                     No. 19-763
                             )
                v.           )
                                                     Judge Goldgar
                             )
 UNITED STATES DEPARTMENT OF )
 EDUCATION,                  )
                             )
                Defendant.   )

                     AGREED MOTION TO RESCHEDULE
              HEARING AND HOLD FUTURE HEARINGS IN CHICAGO

       The United States Department of Education (Education), by its attorney, John R. Lausch,

Jr., United States Attorney for the Northern District of Illinois, with the agreement of plaintiff

Bruce Carlson, requests that future hearings in this adversary proceeding be held at the Everett

McKinley Dirksen United States Courthouse in Chicago, instead of in Park City, and states as

follows:

       1.      The initial status hearing in this adversary proceeding was held on September 20,

2019, in Park City. Dkt. 3. The next status hearing is currently scheduled for December 20, 2019,

in Park City. Dkt. 7.

       2.      Plaintiff Carlson contacted Education’s counsel and requested that the next status

hearing be held on a Wednesday or Thursday in Chicago. According to Carlson, the currently

scheduled status hearing on December 20 conflicts with his new job because he works on Fridays.

The Chicago location is also more convenient for Education’s counsel, since his office is in the

Chicago courthouse.
  Case 19-00763       Doc 8    Filed 12/12/19 Entered 12/12/19 16:18:22           Desc Main
                                  Document    Page 3 of 4



       3.     Accordingly, Education, with the agreement of Carlson, requests that the court

reschedule the next status hearing for December 18, 2019, at 10:00 a.m., cancel the December 20

status hearing, and set all future hearings at the Everett McKinley Dirksen United States

Courthouse in Chicago.

       WHEREFORE, Education requests that the court reschedule the next status hearing for

December 18, 2019, at 10:00 a.m., and set all future hearings in Chicago.

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, Jr.
                                            United States Attorney

                                            By: s/ David H. DeCelles
                                               DAVID H. DECELLES
                                               Assistant United States Attorney
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 353-4220
                                               david.decelles@usdoj.gov




                                                2
  Case 19-00763       Doc 8    Filed 12/12/19 Entered 12/12/19 16:18:22            Desc Main
                                  Document    Page 4 of 4



                                Certificate of Service

       The undersigned Assistant United States Attorney hereby certifies that in accordance with

Fed. R. Civ. P. 5, L.R. 7005-1, and the Administrative Procedures for the Case

Management/Electronic Case Filing System, the following document:

                       AGREED MOTION TO RESCHEDULE
                HEARING AND HOLD FUTURE HEARINGS IN CHICAGO

was sent by first-class mail and e-mail on December 12, 2019, to the following non-ECF filer:

         Bruce Carlson
         103 Asheville Court
         Vernon Hills, Illinois 60061
         bruce@wexsite.com


                                                s/ David H. DeCelles
                                                DAVID H. DECELLES
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 353-4220
                                                david.decelles@usdoj.gov
